Exhibit 10.2


INTELLECTUAL PROPERTY SECURITY AGREEMENT


This Intellectual Property Security Agreement is entered into as of December 21,
2016, by KALOBIOS PHARMACEUTICALS, INC., a Delaware corporation (“Grantor”), in
favor of BLACK HORSE CAPITAL MASTER FUND LTD., an exempted company organized in
the Cayman Islands, as administrative agent (in such capacity, together with its
successors and assigns, “Agent”) for itself and the other Lenders (as defined
herein).  All capitalized terms used herein (which are not otherwise
specifically defined herein) shall be used in this Agreement as defined in the
Credit Agreement (as defined below).


RECITALS


A.         Grantor, Agent and various other entities, each as a Lender
(“Lenders”), are parties to that certain Credit and Security Agreement, dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
agreed to make a term loan to Grantor (the “Loan”) in the amount and manner set
forth in the Credit Agreement. The Lenders are willing to make the Loan to
Grantor, but only upon the condition, among others, that Grantor shall grant to
Agent, for the ratable benefit of the Lenders, a security interest in certain
Copyrights, Trademarks, and Patents (as each term is described below) to secure
the obligations of Grantor under the Credit Agreement.


B.          Pursuant to the terms of the Credit Agreement, Grantor has granted
to Agent, for the ratable benefit of the Lenders, a security interest in all of
Grantor's right, title and interest, whether presently existing or hereafter
acquired, in, to and under all of the Collateral.


NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Credit
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:


AGREEMENT


1.          To secure its obligations under the Credit Agreement, Grantor grants
and pledges to Agent, for the ratable benefit of the Lenders, a security
interest in all of Grantor's right, title and interest in, to and under its
intellectual property (all of which shall collectively be called the
"Intellectual Property Collateral"), including, without limitation, the
following:


(a)          Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the "Copyrights");
 

--------------------------------------------------------------------------------

 
(b)          Any and all technology, know-how and processes, operating manuals,
trade secrets, computer hardware and software, and computer hardware and
software products, now or hereafter existing, created, acquired or held;


(c)          Any and all design rights that may be available to Grantor now or
hereafter existing, created, acquired or held;


(d)          All United States and foreign patents, patent applications and like
protections including, without limitation, improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, including without limitation the patents and patent applications set forth
on Exhibit B attached hereto (collectively, the "Patents");


(e)          Any trademark and service mark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the "Trademarks");


(f)           Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;


(g)          All licenses or other rights to use any of the Copyrights, Patents,
or Trademarks and all license fees and royalties arising from such use to the
extent permitted by such license or rights;


(h)          All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, or Patents; and


(i)           All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.


2.          This security interest is granted in conjunction with the security
interest granted to Agent, for the ratable benefit of the Lenders, under the
Credit Agreement.  The rights and remedies of Agent with respect to the security
interest granted hereby are in addition to those set forth in the Credit
Agreement and the other Financing Documents, and those which are now or
hereafter available to Agent as a matter of law or equity.  Each right, power
and remedy of Agent provided for herein or in the Credit Agreement or any of the
Financing Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Agent of any one or more of the
rights, powers or remedies provided for in this Agreement, the Credit Agreement
or any of the other Financing Documents, or now or hereafter existing at law or
in equity, shall not preclude the simultaneous or later exercise by any person,
including Agent, of any or all other rights, powers or remedies.
 

--------------------------------------------------------------------------------

 
3.          Grantor hereby agrees that, anything herein to the contrary
notwithstanding, Grantor shall assume full and complete responsibility for the
prosecution, defense, enforcement or any other necessary or desirable actions in
connection with its Intellectual Property Collateral subject to a security
interest hereunder.


4.          This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.


5.          THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.



 
GRANTOR:
 
KALOBIOS PHARMACEUTICALS, INC.,
a Delaware corporation 
       
By:
/s/ Cameron Durran
 
Name:
Dr. Cameron Durrant
 
Title:
Chairman and Chief Executive Officer
       
Grantor’s Contact Information:
1000 Marina Blvd, #250
Brisbane, CA 94005-1878
Attn:  Dr. Cameron Durrant
Facsimile:
E-Mail:  camerondurrant@yahoo.com 

 

--------------------------------------------------------------------------------



EXHIBIT A


Copyrights




Description
Registration/
Application
Number
Registration/
Application
Date
     

 

--------------------------------------------------------------------------------



EXHIBIT B


Patents




Description
Registration/
Application
Number
Registration/
Application
Date
     

 

--------------------------------------------------------------------------------



EXHIBIT C


Trademarks




Description
Registration/
Application
Number
Registration/
Application
Date
Registrant
       


 


--------------------------------------------------------------------------------